Plaintiff in error, Rance Jones, was convicted on a charge that he did have possession of intoxicating liquor, to wit, about three bottles of corn whisky, with intent to sell the same, and was by the court sentenced to be confined in the county jail for a period of 30 days and pay a fine of $100 and the costs. From the judgment an appeal was perfected by filing in this court, on May 5, 1920, a petition in error with case-made. No brief has been filed, and there has been no appearance on behalf of plaintiff in error in this court.
Rule 9 of this court (12 Okla. Cr. viii, 165 Pac. x), provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and, if no prejudicial error appears, will affirm the judgment."
An examination of the record discloses no prejudicial error, and it appears that the evidence amply supports the verdict.
The judgment is therefore affirmed. Mandate forthwith.